United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 14-2282
                      ___________________________

                 Charles James Robinson, also known as Jesus

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

             Jeremy Andrews, Major, East Arkansas Regional Unit

                     lllllllllllllllllllll Defendant - Appellee

                  Eatmon, Sgt., East Arkansas Regional Unit

                           lllllllllllllllllllll Defendant

              Danny Burl, Warden, East Arkansas Regional Unit

                     lllllllllllllllllllll Defendant - Appellee

John Wheeler, Chaplain Administrator, Arkansas Department of Correction; Larry
May, Deputy Director, Arkansas Department of Correction; Ray Hobbs, Director,
                     Arkansas Department of Correction

                           lllllllllllllllllllll Defendants

              Alex Bray, Chaplain, East Arkansas Regional Unit

                     lllllllllllllllllllll Defendant - Appellee
                                    ____________

                  Appeal from United States District Court
                 for the Eastern District of Arkansas - Helena
                                   ____________

                            Submitted: January 20, 2015
                             Filed: February 27, 2015
                                   [Unpublished]
                                  ____________

Before MURPHY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

       Arkansas inmate Charles Robinson, also known as Jesus, appeals from the
order of the District Court1 granting summary judgment to defendants on his claims
under 42 U.S.C. § 1983 and the Religious Land Use and Institutionalized Persons Act
(RLUIPA), 42 U.S.C. § 2000cc-1(a). He also appeals the partial denial of his motion
for a new trial or relief from judgment under Rules 59(e) and 60(b) of the Federal
Rules of Civil Procedure and the dismissal without prejudice of his state-law claims.2
We have carefully reviewed the record and considered Robinson’s arguments, and we
conclude there is no basis for reversal. See Mack v. Dillon, 594 F.3d 620, 622 (8th
Cir. 2010) (per curiam) (reviewing de novo an order granting summary judgment);
see also Mo. Roundtable for Life v. Carnahan, 676 F.3d 665, 678 (8th Cir. 2012)
(“Our review of a decision not to exercise supplemental jurisdiction over state law
claims is for abuse of discretion.”); Christensen v. Qwest Pension Plan, 462 F.3d 913,


      1
       The Honorable Jerome T. Kearney, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties under 28 U.S.C. § 636(c).
      2
       To the extent Robinson’s brief addresses an earlier order dismissing certain
claims without prejudice for failure to exhaust administrative remedies, this Court
lacks jurisdiction to review that order. See Fed. R. App. P. 3(c); Berdella v. Delo,
972 F.2d 204, 207–08 & n.6 (8th Cir. 1992).

                                         -2-
920 (8th Cir. 2006) (reviewing the denial of a Rule 59(e) motion for clear abuse of
discretion); Arnold v. Wood, 238 F.3d 992, 998 (8th Cir.) (reviewing the denial of a
Rule 60(b) motion for abuse of discretion), cert. denied, 534 U.S. 975 (2001).

      Accordingly, we affirm the judgment.
                     ______________________________




                                        -3-